DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The effective filing date of claims 1-20 is deemed to be July 11, 2001.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the final bracket" in line 4.  There is insufficient antecedent basis for this limitation in the claim as neither independent claim 1 nor claim 6 recites a final bracket.
	Claim 11 recites the limitation "the display" in line 2.  There is insufficient antecedent basis for this limitation in the claim as neither independent claim 1 nor claim 11 recites a display.
	Claim 7 is rejected because it depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-4, 8-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,284,154 to Raymond et al. (hereafter referred to as “Raymond”) in view of International Publication No. WO 01/037728 to Nuvasive (published 05/31/2001 to a different inventive entity).
Referring to claim 1, Raymond discloses a method to locate nerves to assist in the administration of anesthesia (abstract) comprising: delivering a plurality of stimulation signals to a stimulation electrode on a surgical access instrument positioned within tissue of a patient (e.g., abstract: nerve stimulator is used to located nerves and column 3, lines 26-36); receiving a plurality of voltage response values detected by a plurality of muscle sensors coupled to different muscles (e.g., column 4, lines 4-11 and column 6, lines 4-21: the response of the nerve to the delivered stimulus is detected by a response –recording means 14 that measures muscle action potentials using voltage); determining a value of an unknown threshold nerve stimulation amplitude required to evoke a threshold response from any the different muscles (e.g., column 6, lines 33-52 and column 8, lines 17-32: beginning at 5-8% of the maximum amplitude of the action potential, the nerve stimulation amplitude required to evoke a threshold response from a muscle as discussed in columns 4 and 6 above); and detecting whether stimulation current thresholds are changing as the surgical access instrument is advanced along a selected path toward a targeted nerve by incrementing or decrementing simulation current level delivered by the stimulation electrode on the surgical access instrument by an amount (e.g., column 3, lines 30-36: as the stimulating needle becomes closer to the nerve (advancing into the tissue), the response of the nerve to the stimulator becomes greater and the current stimulus is automatically decreased; column 3, lines 37- 55: as 
Regarding claim 16, Raymond discloses the delivering, receiving, determining, and detecting steps as discussed above and discloses entering a monitoring mode after determining a value of an unknown nerve stimulation amplitude required to evoke a threshold response from any of the muscles (e.g., column 18, lines 20-27 of Raymond).
Raymond differs from the claimed invention in that its method does not expressly state that the needle is advanced to tissue of a patient that contains a spinal nerve; and that the voltage response value sensors are detected by leg muscle sensors. However, Nuvasive, in a related art: method for detecting the presence of a nerve using electromyography, teaches an electrode (21, 23) on a probe (20, 22) emitting an electrical stimulus, where the probe is positioned adjacent a spinal nerve on the spinal cord; receiving neuro-muscular responses to the stimulus pulse on the leg muscles of the patient; and determining muscular response onset values (including the stimulus current level at which a muscular response is detected for a particular nerve as discussed on page 2, lines 30-32 of Nuvasive, or the EMG response thresholds for a plurality of spinal nerve as discussed on page 3, lines 3-6 of Nuvasive) for a plurality of spinal nerves (see abstract and Fig. 4 of Nuvasive). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of delivering stimulation signals within tissue of patient that contains a spinal nerve, receiving voltage response values detected by a plurality of leg muscle sensors coupled to different leg muscles, and determining a value of an unknown 
As to claims 3 and 18, Raymond in view of Nuvasive teaches the method of claims 1 and 16, further comprising: determining which range from a predetermined group of ranges the determined threshold nerve stimulation amplitude is located in (e.g., column 7, lines 3-23 and 51-65 of Raymond: the system determines a distance range that the Vcontrol voltage is “located in”); and communicating on a display an indicator corresponding to the determined range from the predetermined group of ranges as an indicator of nerve proximity to the surgical access instrument (e.g., column 7, lines 3-23 of Raymond).
With respect to claims 4 and 19, Raymond in view of Nuvasive teaches the method of claims 1 and 16, wherein whether the stimulation current level is incremented or decremented is determined as a function of evoked responses from one or more of the plurality of leg muscle sensors (e.g., column 3, lines 30-36 of Raymond: as the stimulating needle becomes closer to the nerve (advancing into the tissue), the response of the nerve to the stimulator becomes greater and the current stimulus is automatically decreased; column 3, lines 37- 55: as the needle is advanced into the 
As to claims 5 and 20, Raymond in view of Nuvasive teaches the method of claims 1 and 16, further comprising: detecting whether stimulation current thresholds are changing as the surgical access instrument is advanced along the selected path toward the targeted intervertebral disc by incrementing or decrementing simulation current level delivered by the stimulation electrode on the surgical access instrument by 0.1 mA (e.g., page 12, lines 15-27 of Nuvasive: the current level of the stimulus signal is incrementally increased from a low value until an onset EMG response is detected and the current may be increased in eight 4 mA increments although other values and current ranges may be used; page 17, lines 11-17 of Nuvasive: the current intensity level of the stimulus pulse is incrementally increased in ten 0.5 mA steps until a neuro-muscular response to the stimulus pulse is detected). Accordingly, one of ordinary skill in the art would have recognized the benefits of increasing the stimulation current level incrementally from 0.5 mA to 4 mA per step increase in view of the teachings of Nuvasive. Consequently, one of ordinary skill in the art would have modified the method of Raymond in view of Nuvasive to increment the stimulation current level delivered by the stimulation electrode on the surgical instrument by 0.1 mA in order to slowly increase the current level not to miss earlier responses and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where 
With respect to claim 8, Raymond in view of Nuvasive teaches the method of claim 1, wherein the indicator corresponding to the determined range from the predetermined group of ranges includes a color display (e.g., page 2, lines 30-34 of Nuvasive: the onset level or stimulus current level at which a neuro-muscular response is detected for a particular nerve; page 5, lines 4-27 of Nuvasive: both how close the surgical tool is near the nerve and the change in each nerves’ neuro-muscular response onset values over time are indicated to the operator; and page 6, lines 7-29 of Nuvasive: different colored lights may be used to indicate to the operator onset levels or stimulus current levels). Accordingly, one of ordinary skill in the art would have recognized the benefits of using a color display to indicate to the operator the stimulus current level or range in view of teachings of Nuvasive. Consequently, one of ordinary skill in the art would have modified further the method of Raymond in view of Nuvasive so that the indicator is color-coded as taught by Nuvasive so that the operator can see how close the instrument is to a nerve visually, and because the combination would have yielded predictable results.
As to claims 9-10, Raymond in view of Nuvasive teaches the method of claim 8, wherein the predetermined group of ranges includes three predetermined ranges and the color displayed is one of three different colors, each of the three different colors corresponding to one of the three predetermined ranges (e.g., page 6, lines 15-29 of 
With respect to claim 11, Raymond in view of Nuvasive teaches the method of claim 1, further comprising: causing the display to display at least one of a name and a symbol representative of the surgical access instrument being used (e.g., column 15, lines 24-30 of Raymond: data points are symbols that represent the distance from the instrument to the nerve).
As to claim 12, Raymond in view of Nuvasive teaches the method of claim 1, wherein the threshold response is a voltage response of a predetermined peak-to-peak voltage (e.g., page 10, lines 14-23 of Nuvasive: an EMG response is detected with a maximum peak-to-peak value (mVolts)).  Accordingly, one of ordinary skill in the art would have recognized the benefits of threshold response being a peak-to-peak voltage in view of teachings of Nuvasive. Consequently, one of ordinary skill in the art would have modified further the method of Raymond in view of Nuvasive so that the threshold response is a voltage response of a predetermined peak-to-peak voltage as such is a 
With respect to claim 13, Raymond in view of Nuvasive teaches the method of claim 12, but does not expressly teach that the predetermined peak-to-peak voltage is approximately 100 μV or 0.1 mV. However, Nuvasive teaches that the predetermined peak-to-peak voltage may be 60mV or 80 mV in spinal nerve applications (e.g., page 10, lines 16-18 of Nuvasive). Accordingly, one of ordinary skill in the art would have recognized the benefits of the threshold response being in the millivolt range in view of the teachings of Nuvasive. Consequently, one of ordinary skill in the art would have modified the method of Raymond in view of Nuvasive so that the threshold response is in the millivolt range as taught by Nuvasive, and it would have been further obvious to use 0.1 millivolts as the threshold response  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 14, Raymond in view of Nuvasive teaches the method of claim 1, wherein the threshold response is a peak-to-peak voltage with peaks at a time T1 and a time T2 relative to a stimulation delivery time (e.g., column 8, line 33 to column 9, line 40 
With respect to claim 15, Raymond in view of Nuvasive teaches the method of claim 1, wherein the surgical access instrument is a dilator cannula (e.g., page 16, lines 17-18: probes 20 and 22 can be any many of surgical tool, including (electrified) cannulae through which other surgical tools are introduced into the patient). Accordingly, one of ordinary skill in the art would have recognized the benefits of the probe being a dilation cannula in view of the teachings of Nuvasive. Consequently, one of ordinary skill in the art would have modified the method of Raymond in view of Nuvasive to deliver stimulation signals to a stimulation electrode on a dilator cannula so that a surgeon is alerted to any nerves in the tissue before passing additional tools to the tissue, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,931,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,716,509. Although the claims at issue are not identical, they are not patentably distinct from each other because system of claim 1 of the ‘509 patent encompasses the delivering step, receiving step, determining step, entering a monitoring mode step, and the detecting step of claims 1 and 16 of the instant application. Claims 2-15 of the ‘509 patent encompass claims 2-15 and 17-20 of the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,634,904 in view of Raymond and/or Nuvasive. 
The claims of the ‘904 patent differ from the claimed invention in that the step of detecting whether the stimulation current thresholds are changing as the instrument is advanced does not expressly recite “by incrementing or decrementing stimulation current level delivered by the stimulation electrode on the surgical instrument by an amount.” However, either Raymond and/or Nuvasive as discussed above teach that such a step was known to those skilled in the art to provide surgeons with an alert when a tool is close to a nerve. Claims 1 and 16 of the instant application, as modified by .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,068,912 in view of Raymond and/or Nuvasive. 
The claims of the ‘912 patent differ from the claimed invention in that the step of detecting whether the stimulation current thresholds are changing as the instrument is advanced does not expressly recite “by incrementing or decrementing stimulation current level delivered by the stimulation electrode on the surgical instrument by an amount.” However, either Raymond and/or Nuvasive as discussed above teach that such a step was known to those skilled in the art to provide surgeons with an alert when a tool is close to a nerve. Claims 1 and 16 of the instant application, as modified by Raymond or Nuvasive, are conflicting or coextensive with claims 1 or 20 of ‘912 patent. Claims 2-4, 17-19, 6-8, and 15 of the instant application are encompassed by claim 1 of the ‘912 patent. Claims 5 and 20 of the instant application are taught by the ‘912 patent claims in view of the teachings of Raymond and/or Nuvasive as discussed above. Claims 9-10 of the instant application are encompassed by claims 13-14 of the ‘912 patent. Claim 11 of the instant application is encompassed by claim 8 of the ‘912 patent. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6,466,817 to Kaula et al. is directed to a nerve proximity and status detection system and method which claims the first two steps of claims 1 and 16, except for stimulation signal being directed to a spinal nerve and the response values are detected by leg muscle sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792